Motion Granted and Order filed August 13, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00488-CV
                                   ____________

                          GENSETIX, INC., Appellant

                                         V.

  BAYLOR COLLEGE OF MEDICINE, DIAKONOS RESEARCH, LTD.,
              AND WILLIAM K. DECKER, Appellees


                    On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-02003

                                     ORDER

      The parties’ agreed motion to set a briefing schedule is GRANTED.
Appellant’s initial brief is due on or before September 27, 2019. Appellees’ brief is
due on or before November 26, 2019. Appellant’s reply brief is due on or before
December 20, 2019.

                                  PER CURIAM